EXHIBIT 10.10
ASSISTED LIVING CONCEPTS, INC.
SUMMMARY OF DIRECTOR COMPENSATION
          Directors who are not employees of Assisted Living Concepts, Inc. are
paid an annual retainer of $15,000 per year, a fee of $1,500 for each Board and
committee meeting they attend, and $500 for each telephonic Board or committee
meeting they attend. In addition, the annual retainer for the Board chairman is
$50,000 and the annual retainer for the vice chairman is $25,000. The annual
retainer for the chair of the Audit Committee is an additional $15,000 and the
annual retainer for the other committee chairs is an additional $10,000. Each
non-employee director was granted 20,000 tandem stock options/stock appreciation
rights that become exercisable May 5, 2009, and which have an exercise price of
$6.42. Non-employee directors may receive yearly grants of additional
stock-based awards as determined by the full board of directors. Non-employee
directors are reimbursed for expenses incurred in connection with attending
Board and committee meetings. Directors who are also employees of Assisted
Living Concepts, Inc. receive no compensation for their service as directors.

 